In an action, inter alia, for an accounting of *463partnership assets, the plaintiff appeals, as limited by its brief, and by letter of its counsel dated May 18, 1998, from so much of an order of the Supreme Court, Suffolk County (Gowan, J.), dated June 30, 1997, as granted the motion of the defendants Sanford Davidow, Rimland-Davidow, and A.M.H. Management Corporation for partial summary judgment on their counterclaim and determined that the defendant Sanford Davidow was the owner of a 75% interest in the partnership and that the plaintiff was the owner of a 25% interest.
Ordered that the order is affirmed insofar as appealed from, with costs.
We agree with the Supreme Court’s finding that the respondents sufficiently established the parties’ respective interests in the partnership and properties at issue (cf., Okun v Braunstein, 172 AD2d 259). Further, the plaintiff failed to submit evidence sufficient to raise a triable issue of fact (see, Zuckerman v City of New York, 49 NY2d 557).
The plaintiffs remaining contentions are without merit. Miller, J. P., Pizzuto, Krausman and McGinity, JJ., concur.